688 F.2d 596
Pete McCLUSKEY, by his next friend Sally McCLUSKEY, Appellee,v.The BOARD OF EDUCATION OF ROGERS, ARKANSAS; Oliver Adams,Bob Crafton, Marion Bunyard, John Sampier, CarlBaggett, Greer Lingle and Dr. Bill King,Appellants.
No. 81-1132.
United States Court of Appeals,Eighth Circuit.
Sept. 22, 1982.

1
Appeal from the United States District Court for the Western District of Arkansas.


2
G. Ross Smith, Little Rock, Ark.  (argued), for appellants.


3
John E. Jennings, Rogers, Ark.  (argued), for appellee.


4
Before STEPHENSON,* Senior Circuit Judge, McMILLIAN, Circuit Judge, and HANSON,** Senior District Judge.

ORDER

5
Pursuant to judgment of the Supreme Court of the United States, --- U.S. ----, 102 S. Ct. 3469, 73 L. Ed. 2d 1273, it is ordered and adjudged that the judgment of the United States District Court for the Western District of Arkansas is reversed with costs and this cause is remanded to said court for proceedings in conformity with the opinion of the Supreme Court in No. 81-1577.



*
 The Honorable Roy L. Stephenson assumed senior status on April 1, 1982


**
 The Honorable William C. Hanson, United States Senior District Judge for the Northern and Southern Districts of Iowa, sitting by designation